DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation “set up plural” in line 2 appears to be a typographical error of “set up with plural”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2013/0155058)(Hereinafter referred to as Golparvar) in view of Shang et al (“Real-time 3D Reconstruction on Construction Site Using Visual Slam and UAV”, 2017)(Hereinafter referred to as Shang).
Regarding claim 1, Golparvar teaches A design method for civil engineering of reality scenery
comprising (A method for monitoring construction progress may include storing in memory multiple unordered images obtained from photographs taken at a site; melding the multiple images to reconstruct a dense three-dimensional (3D) as-built point cloud model including merged pixels from the multiple images in 3D space of the site; rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model. See abstract)(Project managers and superintendents spent less time discussing or explaining progress. Rather, they spent more time on how a control decision could be made. Furthermore, a reconstructed as-built scene and geo-registered images allow workspace logistics, and even productivity of workforce and machinery to be remotely analyzed. Such an as-built system was especially beneficial in weekly contractor coordination meetings as the workspace was navigated through the virtual world and consequently more time was spent on decision-making tasks as opposed to describing and explaining the situation using traditional 2D representation tools. An observed example of application of as-built models for facilitating discussions is illustrated in FIG. 31(b ). In this case, a section of the foundation (pointed to within the circle) was not formed by the concrete contractor. Consequently, such an augmented image was generated by the construction management team to highlight the foundation sections that needed to be placed. The expectation was that this issue can potentially be a source of conflict but this simple visualization considerably facilitated the discussion to the extent that concrete foreman commented that "I can clearly see it now." See paragraph [0228]) the steps of:
(1) Demarcating or selecting at least a reference point at a construction site, having a coordinate of the construction site defined as an absolute coordinate (The final step of the D4AR model may be the global location estimation process, which is to align the reconstructed scene with the as-planned model to determine the absolute geocentric coordinates of each camera. See paragraph [0198])(Although the as-built scene visualization can work with relative coordinates, for geo-registration of the as-built scene with as-planned model, the absolute coordinates of the as-built scene may be required. The estimated camera locations are related to the absolute locations by a global translation, rotation, and uniform scale transformation. Therefore, three points known in both coordinate systems will be theoretically sufficient as they provide nine constraints (three coordinates each), more than enough to permit determination of these seven unknowns. However, in practice, these measurements are not exact and if more than three points are used, greater accuracy can be sought. By adding additional points, therefore, finding the exact mapping of point coordinates from one system into another is approximated with minimization of the sum of squares of residual errors. See paragraph [0199]);
(2) Establishing a three-dimension (3D) model of a reality scenery by obtaining an image of the construction site through a camera having a coordinate of the 3D model defined as a relative coordinate relative to the absolute coordinate of at least a reference point at the construction site (Although the as-built scene visualization can work with relative coordinates, for geo-registration of the as-built scene with as-planned model, the absolute coordinates of the as-built scene may be required. The estimated camera locations are related to the absolute locations by a global translation, rotation, and uniform scale transformation. Therefore, three points known in both coordinate systems will be theoretically sufficient as they provide nine constraints (three coordinates each), more than enough to permit determination of these seven unknowns. However, in practice, these measurements are not exact and if more than three points are used, greater accuracy can be sought. By adding additional points, therefore, finding the exact mapping of point coordinates from one system into another is approximated with minimization of the sum of squares of residual errors. See paragraph [0199])( A motivation for developing the D4AR system was to generate a system that geo-registers spatial as-built and as-planned models, allowing construction progress to be measured, analyzed and communicated. However, the availability of various perspectives of the planned model, as-built cloud and site imagery, and the preliminary observations on testing/utilizing D4AR in RH and SD case studies implies   a set of applications for the proposed system. Before discussing observed/perceived applications, it is worth noting that within the D4AR system, new progress photographs can be instantly registered. First, the user can open a set of progress images, and position each image onto an approximate location on the as-planned model. After each image is added, the system estimates the location, orientation, and focal length of each new photo by running the SfM algorithm. In this case, first key points are extracted and matched to the key points of the cameras closest to the initial location; then, the existing 3D points corresponding to the matches are identified; and, finally, these matches are used to refine the pose of the new camera. This camera locating process by itself allows those areas that are not comprehensively photographed to be further photographed on-demand and be quickly added to the overall reconstructed scene. Below is a list of observed and perceived applications of the D4AR system 2000. See paragraph [0213]);
(3) Calibrating the relative coordinate of the 3D model corresponding to the absolute coordinate of the construction site, and decompressing or converting the relative coordinate of the 3D model into the absolute coordinate of the construction site (Although the as-built scene visualization can work with relative coordinates, for geo-registration of the as-built scene with as-planned model, the absolute coordinates of the as-built scene may be required. The estimated camera locations are related to the absolute locations by a global translation, rotation, and uniform scale transformation. Therefore, three points known in both coordinate systems will be theoretically sufficient as they provide nine constraints (three coordinates each), more than enough to permit determination of these seven unknowns. However, in practice, these measurements are not exact and if more than three points are used, greater accuracy can be sought. By adding additional points, therefore, finding the exact mapping of point coordinates from one system into another is approximated with minimization of the sum of squares of residual errors. See paragraph [0199]); 
(4) Compiling or editing the 3D model of reality scenery by removing objects from the 3D model, incorporating virtual 3D object into the 3D model, or modifying the virtual 3D object as added into the 3D model (Since unordered daily photographs are usually taken with least amount of occlusions, their application may be desirable for automated as-built modeling. The underlying SVM may automatically remove noise and other inconsistent representations, so there may be no need for post processing of the point cloud model. In addition, the contextual semantic information associated with moving objects in the scene may not be fully removed from the point cloud models; rather they may be dynamically captured in registered images. See paragraph [0114]).
(5) Synchronously displaying the projected view of the 3D model, as observed through a specific viewing angle, on a display device (A method for monitoring construction progress may include storing in memory multiple unordered images obtained from photographs taken at a site; melding the multiple images to reconstruct a dense three-dimensional (3D) as-built point cloud model including merged pixels from the multiple images in 3D space of the site; rectifying and transforming the 3D as-built model to a site coordinate system existing within a 3D as-planned building information model ("as-planned model"); and overlaying the 3D as-built model with the 3D as-planned model for joint visualization thereof to display progress towards completion of a structure shown in the 3D as-planned model. See abstract)( The Euclidean registrar 2060 may then output data for storing in a Euclidean sparse 3D model database 2064 and a Euclidean camera parameters 2068 database. Data from the Euclidean sparse 3D model database 2064 and the Euclidean camera parameters 2068 database may be input into a four dimensional augmented reality (D4AR) viewer 2070. The D4AR viewer2070 may combine data of the Euclidean sparse 3D model and camera parameters with the 4D as-planned model from database 2042 to generate output images of progress of a construction project over time as seen by successive as-built point cloud models and daily photographs overlaid on top of the 4D as-planned model. In summary, photographs collected on a daily basis may be used by the system 2000 to reconstruct daily point cloud models and register the images with respect to an asbuiltpoint cloud model. Furthermore, the system 2000 may insure that the 4D BIM is developed and updated to reflect the latest changes in geometry and schedule. And, the system 2000 may register as-built point cloud models from different days over one another using through the ICP registrar 2046. Finally, the system 2000 may superimpose the integrated as-built 4D model over the BIM, allowing all point cloud models and all site photographs to be registered and visualized together with the 4D as-planned model. See paragraph [0169-0170]);
and (6) Setting up a statistic database or table for synchronously recording the virtual 3D object as input into the 3D model or the objects as removed from the 3D model (FIG. 17 illustrates few examples of the detection's false positives and missed positives (false negative in proper statistical terms).As observed, since the detection model does not contain operational details ( e.g., forming stages), the formwork is falsely detected as a finished concrete element. InFIG.17(c), the highlighted wall should have been detected, but due to occlusions, the element is not properly reconstructed and consequently not detected. See paragraph [0106])( According to Equation (14) and based on detected progress per element P(riil8Ti), progress can be reported at schedule-activity level. FIG. 18 presents a part of the RH project schedule and illustrates what activities are tracked for progress. Since some elements may not be visible at all, a metric for visibility per schedule-activity is also reported which gives an indication of reliability of progress values. See paragraph [0107]);  
and outputting the statistic data from the statistic database through an output device for further uses of the statistic data ( According to Equation (14) and based on detected progress per element P(riil8Ti), progress can be reported at schedule-activity level. FIG. 18 presents a part of the RH project schedule and illustrates what activities are tracked for progress. Since some elements may not be visible at all, a metric for visibility per schedule-activity is also reported which gives an indication of reliability of progress values. See paragraph [0107]), but is silent to the camera being from a drone.
	Shang teaches capturing with a drone and reconstructing a 3D map of a construction site in real-time to track progress of a construction site or for post disaster rescue when images cannot be captured from the ground (Recent progress in Visual Simultaneous Localization and Mapping (SLAM) make it possible to reconstruct a 3D map of construction site in real-time. Integrated with Unmanned Aerial Vehicle (UAV), the obstacles areas that are inaccessible for the ground equipment can also be sensed. See abstract), 
Golparvar and Shang teach of capturing data and registering the data and Shang teaches that the data can be captured and reconstructed in real-time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Golparvar with the aerial UAV capturing and real-time reconstruction techniques of Shang such that the user would be able to capture and reconstruct the building when capture from the ground is inaccessible.


Regarding claim 5, Golparvar in view of Shang teaches A method according to Claim 1, wherein said design method further comprises providing a survey map or drawing of the construction site, to be compared with the 3D model, and served as a reference for calibrating the 3D model (Golparvar; In regards to the as-planned model, it may be assumed that (1) an intelligent frame correction (IFC)-based BIM is generated based on the most updated construction drawings. ASis (Architect's Supplemental Instructions), RFis (Requests for Information), RFPs (Requests for Proposal) or change orders are reflected in the revised plan model; (2) the most updated project schedule may be used to generate the underlying 4D model. See Paragraph [0052]).

Regarding claim 10, Golparvar in view of Shang teaches A method according to Claim 1, wherein said virtual 3D object of said 3D model operatively output by said output device the virtual 3D object including engineering drawings of elements having size or dimension or description indicated thereon.
(The floorplan specifies the positions and dimensions of physical features in the environment, such as doors, windows, walls, and stairs. See paragraph [0038])


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2013/0155058)(Hereinafter referred to as Golparvar) in view of Shang et al (“Real-time 3D Reconstruction on Construction Site Using Visual Slam and UAV”, 2017)(Hereinafter referred to as Shang) in view of Rosengaus et al. (US 2013/0096873)(Hereinafter referred to as Rosengaus).


Regarding claim 2, Golparvar in view of Shang teaches A method according to Claim 1, but is silent to wherein said camera drone, when flying, is wirelessly communicated with a signal emitter installed at the reference point for obtaining and calibrating the 3D relative coordinates of the 3D model to be converted or decompressed into the absolute coordinates of the real construction site. 
Rosengaus teaches a technique of multiple mobile capturing devices that allow the system to correlate a to a locating position using UWB locator beacons (The BIM in the database may also be accessible to CV server 1504, which may include any suitable commercially available server. The CV server may be coupled to two or more static observation stations 1506 and 1508, which may be base units configured as described herein. The CV server may also be configured to communicate wirelessly (e.g., via WiFi 1510 or UWB) to one or more mobile stations 1512, which may be measurement units configured as described herein. The one or more mobile stations may include local mobile controller 1514, IMU 1516, GPS 1518, Level 1520, Compass 1522, and odometer 1524, each of which may be configured as described further herein. The one or more mobile stations may also include other local devices 1526, which may include any of the other measurement devices described herein. Furthermore, the one or more mobile stations may include mobile camera(s) 1528, active illumination 1530, and aim-able ranging device 1532, which may be configured as described herein. In addition, the local mobile controller may be configured to send signals to locator beacons (UWB locator beacons) 1534, which may include any suitable locator beacons known in the art. See paragraph [0117]).
	Golparvar in view of Shang and Rosengaus teach of registering data image data and Rosengaus teaches that local mobile data can be sente to locator beacons, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Golparvar in Shang with the locating technique of Rosengaus such that the system could provide accurate registration results.




Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2013/0155058)(Hereinafter referred to as Golparvar) in view of Shang et al (“Real-time 3D Reconstruction on Construction Site Using Visual Slam and UAV”, 2017)(Hereinafter referred to as Shang) in view of Fleischman et al. (US 2019/0005719)(Hereinafter referred to as Fleischman).

Regarding claim 7, Golparvar in view of Shang teaches A method according to Claim 1, but is silent to wherein said display device simultaneously displays projected view of the 3D model, and at least a 2D construction drawing and description, said projected view and said 2D drawing and description are synchronously linked.
	Fleishcman teaches the ability to visualize both the floorplan and the 3D synthetic visualization (See figure 3B, 3d Visualization and upper right corner 2d floor plan)  (The visualization interface
provides the first-person view of an image after the user selects the image in the 2D overhead map or in the firstperson view of a different image. Example screenshots of the visualization interface are shown in FIGS. 3A-3D. See paragraph [0040]).
	Golparvar in view of Shang and Fleischman teach of visualizing a building models and Fleischman teaches that the floorplan can be presented to allow the user to travel to a particular portion of the model, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Golparvar in view of Shang with the 2D floorplan visualization technique of Fleischman such that the user would have the ability to travel to a particular position in the building and also know their current location at the same time.

Regarding claim 8, Golparvar in view of Shang in view of Fleischman teaches a method according to Claim 7, wherein said 2D drawing and description comprises the plan view layout, sectional drawing or enlarged view, having size or dimension or description shown thereon (Fleischman; The spatial indexing system 130 can also include floorplan storage 136, which stores one or more floorplans, such as those of environments captured by the image capture system 110. As referred to herein, a floorplan is a to-scale, two-dimensional (2D) diagrammatic representation of an environment ( e.g., a portion of a building or structure) from a top-down perspective. The floorplan specifies the positions and dimensions of physical features in the environment, such as doors, windows, walls, and stairs. The different portions of a building or structure may be represented by separate floorplans. For example, in the construction example described above, the spatial indexing system 130 may store separate floorplans for each floor, unit, or substructure. See paragraph [0038]).

Regarding claim 9, Golparvar in view of Shang in view of Fleischman teaches A method according to Claim 7, wherein said projected view, 2D construction drawing and description, and a statistic table are synchronously linked (Fleischman; The spatial indexing system 130 can also include floorplan storage 136, which stores one or more floorplans, such as those of environments captured by the image capture system 110. As referred to herein, a floorplan is a to-scale, two-dimensional (2D) diagrammatic representation of an environment ( e.g., a portion of a building or structure) from a top-down perspective. The floorplan specifies the positions and dimensions of physical features in the environment, such as doors, windows, walls, and stairs. The different portions of a building or structure may be represented by separate floorplans. For example, in the construction example described above, the spatial indexing system 130 may store separate floorplans for each floor, unit, or substructure. See paragraph [0038])( Fleischman; The times corresponding to the first time, the second time, and the third time may be received as user input from a client device 150, determined based on a construction schedule provided to the spatial indexing system 130, or by performing feature recognition on some or all of the images in the sequence to determine the construction progress on the walls. See paragraph [0089]).


Allowable Subject Matter
Claims 3, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objections set forth in this action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record alone or in combination is silent to the limitations “said calibration value being an identical calibration value adapted for calibrating 3D coordinates in the whole area.” of claim 3 when read in light of the rest of the limitations in claim 3 and the claims to which claim 3 depends and thus contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein said construction site is set up with plural reference points and the 3D model is calibrated with said construction point with reference to the plural reference points, as based upon a smooth curved surface.” of claim 4 when read in light of the rest of the limitations in claim 4 and the claims to which claim 4 depends and thus contains allowable subject matter.
 


The prior art of record alone or in combination is silent to the limitations “wherein the statistic database or table comprises the description of items of virtual 3D object added into the 3D model or the objects removed from the 3D model, the items further including: units, quantity, unit price, amount, and total amount, wherein the amount is obtained by multiplying the unit price with the quantity. ” of claim 6 when read in light of the rest of the limitations in claim 6 and the claims to which claim 6 depends and thus contains allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611